Petition for Writ of Mandamus
Denied and Memorandum Opinion filed April 28, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
NO. 14-10-00375-CV
__________
 
IN RE VANESSA LYNN HOSKIN, Relator
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M  O P I N I O N
            On April 28, 2010, relator, Vanessa Lynn Hoskin, filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann. §
22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition, relator
asks this court to compel the Honorable Donald Ritter, visiting of the 308th
District Court of Harris County, to set aside his April 28, 2010 order on
motion for instanter drug screening.
            The trial court has informed the clerk of this court that the
subject specimens have been taken.  Accordingly, we deny relator’s petition for
writ of mandamus and request for emergency relief as moot. 
                                                                        PER
CURIAM
Panel
consists of Justices Yates, Seymore, and Boyce.